DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 25, 27, 30, 32, 34, 44-46, 49-52 and 54-57 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record don’t disclose an apparatus for changing a shape of a gliding surface of a gliding device. The apparatus comprises a force transfer body removably attachable to the gliding device and at least one force transfer element configured to move longitudinally relative to the force transfer body in response to longitudinal deflection of the force transfer body. The force transfer body is configured to laterally deflect first and second laterally opposite side elements of the gliding device, along a portion of the gliding device extending longitudinally along a binding region of the gliding device, when the force transfer body is attached to the gliding device and in response to the longitudinal movement of the at least one force transfer element relative to the force transfer body. The apparatus also comprises a first connecting element having a fixed portion held in a substantially fixed position relative to the force transfer body and a movable portion coupled to the at least one force transfer element and configured to move longitudinally relative to the force transfer body in response to longitudinal deflection of the force transfer body.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696.  The examiner can normally be reached on Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAU V PHAN/Primary Examiner, Art Unit 3618